Citation Nr: 0017241	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-12 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim on appeal.  
The veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


FINDING OF FACT

There is no medical evidence of a nexus between hypertension 
and the veteran's active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a heart disorder, to include hypertension, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from a heart disorder 
related to service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted no complaints of or treatment 
for any heart disorder or hypertension.  X-rays of the chest 
were taken in December 1960.  Neither the X-ray report nor 
the veteran's separation examination report in April 1961, 
noted any abnormality of the heart.  

Private treatment records from July 1983 indicated that the 
veteran received an X-ray of the chest and spine due to 
complaints of back pain.  The chest X-rays revealed cardiac 
enlargement, diagnosed as cardiomegaly.  His heart had good 
tones, regular rhythm, and no murmurs.  Additional records 
from February 1990 revealed that a carotid Duplex scan of the 
veteran revealed "no evidence of atherosclerosis worthy of 
mention."

VA treatment records from November 1983 noted that the 
veteran had complaints of sudden onset of chest pain.  The 
veteran was administered various tests including an 
electrocardiograph (EKG) that was noted to be normal, and X-
rays of the chest similarly indicated that the veteran's 
heart size was normal.  The veteran was discharged that same 
day.  In December 1992 he was diagnosed with essential 
hypertension by history.  His heart had regular rate and 
rhythm, and his blood pressure was 130/80.  In August 1993 he 
had complaints of chest pain for the past four days.  The 
assessment was atypical chest/abdominal pain.  

An October 1993 VA examination report contained a diagnosis 
of hypertension.  X-rays of the heart revealed no 
abnormality.  VA treatment records from February 1996 noted a 
history of hypertension.  

Following a careful review of the evidence, the Board finds 
that the veteran has not met all of the elements of a well 
grounded claim.  There is no evidence of hypertension or any 
other heart disorder in service, and no medical evidence 
linking current hypertension to the veteran's service.  The 
only evidence presented by the veteran that tends to show a 
connection between hypertension and service are his own 
statements.  However, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical relationship. .  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Given the foregoing, a plausible claim 
for service connection for a heart disorder, to include 
hypertension has not been presented.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Consequently, such claim is not well 
grounded and must, therefore, be denied.  38 U.S.C.A. 
§ 5107(a).  The Board hereby informs the veteran that to well 
ground this claim he must submit medical evidence of a nexus 
between current hypertension and service. 


ORDER

Service connection for a heart disorder, to include 
hypertension, is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

 

